ATToRNEY GENERAL oF TEXAS
G R E G A B B O T T

 

February 27, 2012

The Honorable Richard Pena Raymond Opinion No. GA-0912

Chair, Committee on Human Services

Texas House of Representatives Re: Whether a justice of the peace may adjudicate
Post Office Box 2910 truancy cases where an interlocal agreement
Austin, Texas 78768-2910 between the county and the school district provides

that a school attendance officer will serve as
juvenile court coordinator (RQ-O994-GA)

Dear Representative Raymond:

You ask whether a justice of the peace may adjudicate truancy cases where there exists an
interlocal agreement between the county and the school district that provides that a school attendance
officer will serve as a juvenile court coordinator.1

You indicate that the Laredo lndependent School District (the “District”) has entered into an
interlocal agreement with Webb County (the “County”) whereby school attendance officers
employed by the District would simultaneously serve as “juvenile court coordinators” in the justice
of the peace courts in which the District files its truancy cases. Request Letter at l. According to
the interlocal agreement, signed by the County Judge and the District superintendent, the juvenile
court coordinators will file truancy cases on behalf of the District and will also assist the justice of
the peace with truancy cases. Id. at 2. The agreement further states that the juvenile court
coordinators will be employees of the District, not employees of the County, and that their
compensation will be shared equally by the District and the County. Id.

You first ask whether a juvenile court coordinator is an “officer of the juvenile court of the
county.” This question is apparently prompted by a provision of the Education Code that declares:

(a) An attendance officer may be compensated from the
funds of the county, independent school district, or open-enrollment
charter school, as applicable

 

lLetter from Honorable Richard Pena Raymond, Chair, House Committee on Human Services, to Honorable
Greg Abbott, Attorney General of Texas (Sept. 15, 201 l), https://www.oag.state.tx.us/opin/index_rq.shtml (“Request
Letter”).

The Honorable Richard Pefia Raymond - Page 2 (GA'0912)

(b) An attendance ojj‘icer may be the probation o]j‘icer or an
ojj‘icer of the juvenile court of the county.

TEX. EDUC. CODE ANN. § 25.089 (West 2006) (emphasis added). We have found no authority that
indicates the meaning of the term “officer of the juvenile court.” However, we need not address that
question. Subsection (b) of section 25.089 does not require that an attendance officer must be either
a probation officer or an officer of the juvenile court. The word “‘may’ creates discretionary
authority or grants permission or a power.” TEX. GOV’T CODE ANN. § 311.016 (West 2005); see also
Dallas Cnty. Cmty. Coll. Dist. v. Bolton, 185 S.W.3d 868, 874 (Tex. 2005) (the word “may” should
be given its permissive meaning). Thus, subsection 25.089(b) does not preclude persons other than
those named therein from serving as an attendance officer.

You also suggest that the relationship between the justice of the peace and the attendance
officer, in which the attendance officer serves as a “coordinator” for the court, might implicate the
Code of J udicial Conduct. Because the “State Commission on J udicial Conduct is responsible in the
first instance for applying the judicial canons to specific judicial conduct,” this office does not
address such questions. See Tex. Att’y Gen. Op. No. GA-0651 (2008) at 6.2 Moreover, an
evaluation of this relationship will necessarily involve a factual inquiry, which this office will not
undertake

We conclude that, although no statute prohibits an interlocal agreement between a school
district and a county whereby attendance officers employed by the district would simultaneously
serve as juvenile court coordinators in the justice of the peace courts, questions about the propriety
of such an arrangement should be addressed by the State Commission on J udicial Conduct.

 

2A brief suggests that the relationship between the justice of the peace and the school attendance officer is
prohibited by Rule 18b of the Texas Rules of Civil Procedure. Brief from Lisa Graybill, ACLU of Texas (Oct. 24, 2011)
at 3_4. That rule requires a judge to “recuse himself in any proceeding in which,” inter alia, “his impartiality might
reasonably be questioned.” TEX. R. CIV. P. 18b. lt is well established that, in the absence of a clear showing to the
contrary, an appellate court presumes that a trial court is neutral and detached. “The determination of whether recusal
is necessary must be made on a case-by-case fact-intensive basis.” Abdygapparova v, State, 243 S.W.3d l9l, 198 (Tex.
App._San Antonio 2008, pet. ref’d). This office does not resolve questions of fact. See Tex. Att’y Gen. Op. No. GA-
0637 (2008) at 5 (stating that the investigation and resolution of facts are outside the scope of the opinion process).

The Honorable Richard Pena Raymond - Page 3 (GA-09l2)

S_IMM,AM

No statute prohibits an interlocal agreement between a school
district and a county whereby attendance officers employed by the
district would simultaneously serve as juvenile court coordinators in
the justice of the peace courts. Questions about the propriety of such
an arrangement should be addressed to the State Commission on
J udicial Conduct.

Very truly yours,

 

DANIEL T. HODGE
First Assistant Attorney General

DAV]D J. SCHENCK
Deputy Attorney General for Legal Counsel

JAS ON BOATRIGHT
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee